                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                            Plaintiff,                                               8:19CR163

          vs.
                                                                  ORDER ON APPEARANCE FOR PRETRIAL
 DALE CLAYTON GAVER, III,                                                RELEASE VIOLATION

                            Defendant.


         The defendant appeared before the Court on October 4, 2019 for a detention hearing and disposition
hearing regarding a Petition for Action on Conditions of Pretrial Release [72]. John Velasquez represented the
defendant. Christopher Ferretti represented the government.
         The defendant entered an admission to violating conditions of release. The Court took judicial notice of
the petition and violation report. The court finds the defendant freely, knowingly, intelligently, and voluntarily
admitted violating his release conditions. The Court further finds there is clear and convincing evidence that a
condition was violated. Therefore, the Court finds the defendant violated the Order Setting Conditions of Release
[45].
         The government requested an order of revocation and detention. The defendant did not contest an
order of revocation and detention. After consideration of the report of Pretrial Services and the arguments of the
parties, and affording the defendant an opportunity for allocution, the Court finds there is no condition or
combination of conditions of release that will assure that the defendant will not flee or pose a danger to the safety
of any other person or the community and/or the defendant is unlikely to abide by any condition or combination
of conditions of release. The government’s request for revocation and detention is granted. The Order Setting
Conditions of Release [45] is revoked and the defendant shall be detained until further order of the court.
         The defendant is committed to the custody of the Attorney General or his designated representative for
confinement in a correctional facility separate, to the extent practicable, from persons awaiting or serving
sentence or being held in custody pending appeal. The defendant shall be afforded a reasonable opportunity for
private consultation with defense counsel. On order of the court of the United States or on the request of an
attorney for the government, the person in charge of the correctional facility shall deliver the defendant to the
United States Marshal for purpose of an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 4th day of October, 2019.

                                                               BY THE COURT:

                                                               s/ Susan M. Bazis
                                                               United States Magistrate Judge
